FILE COPY




                          Fourth Court of Appeals
                                 San Antonio, Texas
                                        June 23, 2022

                                    No. 04-22-00159-CR

                                      Juan ORTIZ, Jr.,
                                         Appellant

                                              v.

                                    The STATE of Texas,
                                          Appellee

                 From the 218th Judicial District Court, Wilson County, Texas
                             Trial Court No. 18-08-137-CRW-A
                         Honorable Russell Wilson, Judge Presiding


                                       ORDER
       On May 26, 2022, appellant’s appointed trial counsel, Shane Stolarczyk, filed a Motion
to Abate Appeal and Request for the Appointment of Substitute Appellate Counsel. See TEX. R.
APP. P. 6.5. On May 27, 2022, a supplemental clerk’s record was filed containing an order
appointing John Michael Lamerson as appellant’s new appellate counsel.

       Appellant’s brief was due on June 8, 2022. On June 6, 2022, appellant’s new appellate
counsel filed a motion for extension of time to file appellant’s brief until July 11, 2022. We
GRANT the motion and ORDER appellant to file his brief on or before July 11, 2022.
Appellant’s previous counsel’s motion to abate is DENIED as moot, following current counsel’s
appointment.


                                                   _________________________________
                                                   Rebeca C. Martinez, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of June, 2022.



                                                   ___________________________________
                                                   MICHAEL A. CRUZ, Clerk of Court